Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The numerous number of references provided with the IDS of August 29, 2021 have been given a cursory review, similar to what would be afforded a classification search of the prior art.  If there are any references of particular relevance to the claimed invention, applicant is respectfully requested to identify such references for closer review by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specific vibration component and the specific conductors and antenna structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
	The drawings only show a simple ‘black box’ diagram of the vibration component (Figure 2), but fail to show how the vibration component interacts with the conductive tip.  The specification discloses several different embodiments for a vibration component and various different locations for a vibration component, but fails to show any of these embodiments with any specificity.
	The drawings show none of the specifics of the antenna structure, including the inner and outer conductors or the specific arrangement of the conductors to form the coaxial and/or triaxial antennas recited in the claims, including the location of the dielectric material(s) or the sleeves and/or insulators as recited in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a general antenna device having scales and serrations, does not reasonably provide enablement for an antenna device having a vibration component, nor for the specific antenna structure (e.g. coaxial, triaxial) having the specific arrangement of the conductor and dielectric/insulator components as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The specification recites numerous different embodiments and options with regard to the vibration component and the specific antenna structure in a very general and vague manner, but provides no specific details as to the actual structure being employed and no figures showing the actual structure and/or structural relationship for the components.  There is no discussion in the specification for the specific antenna structure recited, for example, in claims 10-17.  As such, the examiner maintains there would be an undue amount of experimentation for one of ordinary skill in the art to make and/or use the claimed invention.
When considering if the specification fails to adequately describe the invention without undue experimentation, the factors recited in MPEP 2164.01(a) have been considered.  Specifically, the breadth of the claims has been considered to the extent that one of ordinary skill in the art would not be sufficiently apprised of how to make and/or use the claimed invention, particularly since there is no specific structural description of the vibration component and how it interacts with the antenna as claimed.  While applicant has noted several different possibilities for a vibration component, there .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how a vibration component may be considered a “sharpness enhancing feature”.  Movement/vibration of an element would bear no improvement to the sharpness of an antenna or a blade.
Claim 2 is unclear for the positive recitation of limitations that may or may not be part of the claimed invention.  That is, claim 1 recites a tip comprising one or more sharpness enhancing features selected from the group of a diamond like coating, a plurality of micro-serrations and a vibration component.  Claim 2 recites positive limitations for each of the elements from the group without positively reciting which one or ones of the group are present in the invention.  Claims 3-5 all recite further limitations of specific features without a positive recitation of the feature due to the alternative language of claim 1.
Claim 4 is also unclear with the limitation “generated a vibration”.  It appears language such as “is adapted to generate a vibration” should be used.  Claims 4 and 5 
Claim 10 is unclear with the language “so said triaxial antenna” in the last line of the claim.  Claim 15 lacks proper antecedent basis for “said metal fitting”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

   (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arts et al (2013/0345553).
Arts et al disclose an energy delivery device comprising an antenna (112) comprising an inner conductor (para. [0120]) and a conductive tip (211) provided at the distal end of the antenna assembly.  Arts et al provide enhancement features to the tip member including a vibration component (para. [0016] and [0018], for example) and a plurality of micro-serrations (Figure 9, for example).
Regarding claim 3, the vibration component may be associated with the handle of the device (para. [0082]).   Regarding claim 5, Arts et al provides a plurality of scales (244) adjacent to the micro-serrations (Figure 9).  Regarding claim 7, the antenna comprises an outer and inner conductor separated by a dielectric (paragraph [0123], for example).  Regarding claim 9, Arts et al disclose a trocar tip (Figure 9 and para. [0121]).  Regarding claim 19, Arts et al disclose the method of treating tissue with the device and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arts et al (‘553).
Regarding claims 2 and 4, it is unclear which feature(s) are expressly claimed given the alternative language of claim 1 as addressed with respect to the 35 USC 112(b) rejection above.  However, Arts et al provides a plurality of micro-serrations in a facet design (Figure 9) and a vibration component.  The specific dimensions of the serrations and the type and speed of the vibration component are deemed to be obvious design characteristics for one of ordinary skill in the art, particularly given that applicant’s specification fails to provide adequate description and/or criticality for these features.  One of ordinary skill in the art would obviously be capable of arriving at these particular dimensions/parameters in order to optimize the operation of the device.
Regarding claim 6, the examiner maintains one of ordinary skill in the art would recognize the various ways in which to connect the conductive tip to the inner conductor.  Again, it is noted that applicant’s specification fails to provide an adeq	uate 
Regarding claims 8 and 10-18, the examiner again maintains these are deemed obvious antenna designs that are generally known in the prior art.  Applicant’s specification provides no depiction and no description of these features other than to point to prior art teachings indicating they are obviously known to those of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mingione (2020/0188022) discloses another device having an antenna with a diamond-like coating.  Crump et al (9,968,400), Belluomo et al (9,925,004) and Arts et al (9,833,288) disclose various other microwave antenna devices with various different antenna structures (e.g. dipole, triaxial, etc.).  Edwards et al (5,370,678) discloses a microwave antenna encapsulated in a diamond-like coating.  Van der Weide et al (2008/0147056) discloses another microwave antenna having various well-known constructions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           Primary Examiner, Art Unit 3794